Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed against amended 1/5/2021, claims 1-20 have been fully considered but they are not persuasive. 

(A) In re page 11, applicant states
Friedlander fails to disclose at least the above-emphasized language of claim 1. In rejecting claim 1, the Office Action cites no part of Friedlander as the recited “node layer” of claim 1.
Indeed, Friedlander nowhere discloses “generating, by the one or more hardware processors, a node layer comprising a set of coordinating nodes based at least in part on the set of entities” as recited in claim 1. 
Further, Friedlander nowhere discloses “generating, by the one or more hardware processors, one or more connections between clusters of the first plurality of isolated node clusters and the set of coordinating nodes, transforming, by one or more hardware processors, the second dataset into a second plurality of isolated node clusters, each node cluster comprising a 

In response, applicant could have identified in the applied prior art at least some of the recited limitations and/or amended limitations, vs. alternative to what is deemed missing.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Based on the above, it appears applicant suggests there are no entities, no nodes and no node layers, as well as no edges, no connections, no coordinating nodes and no transforming and no isolating, nor isolated and are not generating anything related to, node clusters.
As understood by the examiner, Friedlander clearly teaches 
“a node layer comprising a set of coordinating nodes based at least in part on the set of entities”
The scope of, entity is, “a thing with distinct and independent existence”

SEE Entity or Entities @ 0042 and 0048, such as by a Name, associated with nodes in Layers, with node below…
[0042] In the example shown in FIG. 3, assume that the top data node 304a contains data about all types of "cardiovascular disease". As suggested by the name, "cardiovascular diseases" include diseases of the heart ("cardio") and blood vessels ("vascular"). As such, the depicted second tier includes data nodes about an aneurism (for "vascular"--see data node 304b) as well as a data node that includes data about atherosclerosis (for "cardio"--see data node 304c). Similarly, even lower-tiered data nodes 304d and 304e are below data node 304b, while data node 304f is below data node 304c. Likewise, data nodes 304g and 304h are below data node 304d, while data node 304i is below data node 304e and data node 304j is below data node 304f. Thus, while all of the data nodes 304a-304j are related to some variation of the context "cardiovascular disease", only data nodes 304a, 30fc, 304 f and 304j are related to the context of "cardiology", while data nodes 304a, 304b, 304d, 304e, 304g, 304h, and 304i are all within the context of "vascular diseases". 


	Another teachings of Entity or Entities reads on, “an enterprise with multiple divisions”, or names or defined group or groups.

[0048] As depicted for exemplary purposes, graph node cluster 506 is logically coupled to graph node cluster 508 by a cluster edge 514, which describes a relationship between graph node cluster 506 and graph node cluster 508. For example, assume that graph nodes 504a-504c are data nodes, and that graph node 504a describes some defined group (i.e., an enterprise with multiple divisions). Graph nodes 504b-504c could hold the names of these divisions, and cluster edge 514 would describe the divisions named in graph node cluster 508 as being part of the enterprise named in graph node cluster 506. Similarly, if graph node cluster 510 contains graph nodes that name various overlapping departments found in the enterprise divisions named in graph node cluster 508, then cluster edge 516 would describe this relationship. Similarly, if graph node cluster 512 contains graph nodes that name overlapping 


SEE Layer or Layers, in VIEW OF, SUCH AS Fig. 5, those skilled in the art should see at least 5 layers as illustrated Layers 506, 508, 510, 512 and 522	
Note the Layers are Node Layers that include Nodes (504a-j)
[0058] Note that more than one context object can give meaning to a particular non-contextual data object. For example, both context object 710x and context object 710y can point to the synthetic context-based object 704a, thus providing compound context meaning to the non-contextual data object 708r shown in FIG. 7. This compound context meaning provides various layers of context to the data in the non-contextual data object 708r.

SEE Layers in view of, “a hierarchical graph database that has graph node clusters logically coupled by cluster edges that describe a relationship between two graph node clusters is presented”
And
FIG. 5, however, describes graph node clusters that are logically coupled by cluster edges.
[0047] With reference now to FIG. 5, a hierarchical graph database that has graph node clusters logically coupled by cluster edges that describe a relationship between two graph node clusters is presented. As depicted above in FIG. 2, individual graph nodes are logically coupled by graph node edges that describe a relationship between two graph nodes. FIG. 5, however, describes graph node clusters that are logically coupled by cluster edges. For example, assume that a hierarchical graph database 502 is 510, 512, or 522. Note that graph node cluster 506 currently only has one graph node (504a), but is still capable of holding additional graph nodes. Similarly, graph node cluster 522 currently is a null cluster (i.e., has no graph nodes within it), but is also capable of holding graph node(s) in the future.

Therefore, it appears the prior art teaches as argued.

Applicant also argues, the prior art also does not teach or disclose
generating,…, one or more connections between clusters of the first plurality of isolated node clusters and the set of coordinating nodes

In view of Fig. 5 proves generating in view of generated connections (516, 518), between clusters (508, 510 and 512), of the first plurality of isolated node clusters and the set of coordinating nodes (Fig. 5, all nodes).

	Also in the Abstract generating connections in view of, 

“a relationship between two of the graph node clusters, is generated to logically associate those two graph node clusters with one another.” 


Abstract Paragraph - ABTX (1):
A processor-implemented method, system, and/or computer	 program product manages nodes in a graph database. Graph nodes in a graph database are organized into graph node clusters. A cluster edge, which describes a relationship between two of the graph node clusters, is generated to logically associate those two graph node clusters with one another. 

See generating at 0003, 0034, 0053, 0062 and 0069-
 
[0069] As described in block 1210, a cluster edge is then generated to logically link (i.e., is between) two graph node clusters from the multiple graph node clusters in the graph database. This cluster edge describes a relationship between the two graph node clusters. For example, if the graph node clusters are synthetic context-based objects graph node clusters, then the cluster edge is a context-based cluster edge that identifies a shared (i.e., either a replicated object or truly sharing a same object) non-contextual data object or a shared context object. 

[0070] As described in block 1212, a display of the graph database is then generated, showing the two graph node clusters and the cluster edge that logically couples the two graph node clusters (along with details of the relationship between the graph node clusters that the cluster edge logically couples). The process ends at terminator block 1214. 


	Also as argues the prior art also teaches, isolated node clusters or isolating and linking through a query process.

For the record, the scope of Query is a request for data results, and for action on data.
	
Friedlander teaches the query to process data and output to a display, in view of the operation generates, Isolated Node Clusters (or Terminating), from generated connected clusters, in view of being, terminated due to, receiving a change in, rules or security or other trigger
a change in rules for allowing linkage between graph node clusters, 
a change in security requirements, 
a change to the graph nodes within graph node cluster 606c
This operation triggers a change to the graph nodes within graph node cluster 606c, etc.), this will cause a new relationship between graph node cluster 606a and graph node cluster 606b. In one embodiment, this change of relationship is simply reflected in the cluster edge 608. Thus, logic such as DNCMP 148 shown in FIG. 1 will dynamically adjust the information stored in and displayed by a particular cluster edge based on what upstream/downstream edges 
[0052] Note that in one embodiment, the relationship described in the cluster edge is based not only the graph node clusters that it connects, but also on upstream/downstream connections. For example, consider cluster edge 608 between graph node cluster 606a and graph node cluster 606b. As depicted, graph node cluster 606b is also coupled to graph node cluster 606c via cluster edge 610. In one embodiment, this relationship is also described by cluster edge 608. If the relationship between graph node cluster 606b and graph node cluster 606c were to be subsequently terminated (e.g., due to a change in rules for allowing linkage between graph node clusters, a change in security requirements, a change to the graph nodes within graph node cluster 606c, etc.), this will cause a new relationship between graph node cluster 606a and graph node cluster 606b. In one embodiment, this change of relationship is simply reflected in the cluster edge 608. Thus, logic such as DNCMP 148 shown in FIG. 1 will dynamically adjust the information stored in and displayed by a particular cluster edge based on what upstream/downstream edges exist relative to a graph node cluster that is connected to that particular cluster edge. In another embodiment, however, this change of relationship is so severe that graph node cluster 606a and graph node cluster 606b are no longer linked, and are thus terminated by logic such as DNCMP 148. 


SEE Generating edges that logically couples, node clusters.

   	[0070] As described in block 1212, a display of the graph database is then generated, showing the two graph node clusters and the cluster edge that logically couples the two graph node clusters (along with details of the relationship between the graph node clusters that the cluster edge logically couples). The process ends at terminator block 1214.
Note above, when a change in security (request or query) causes the system to dynamically adjust the information stored in and displayed, this process is a dynamic, query process and outputting of results.


Therefore, based on the above, the prior art also teaches, isolated node clusters or isolating and linking through a query process.

Applicant further argues, “transforming, by one or more hardware processors, the second dataset into a second plurality of isolated node clusters, each node cluster comprising a plurality of nodes connected by edges, generating, by the one or more hardware processors, one or more connections between clusters of the second plurality of isolated node clusters and the set of coordinating nodes” as recited in claim 1.”

It appears clear to the examiner, that the prior art does Transforming, second data sets, as well as first data sets, such as a by a change in security or rules, causes, the transforming, the second and/or first datasets (or clusters), into a second plurality of isolated node clusters through, the relationship between graph node cluster 606b and graph node cluster 606c were to be subsequently terminated (or ISOLATED).
Therefore to conclude, as carefully analyzed and pin pointed out above, Friedlander is deemed to teach as claimed and generating or terminating, one or more connections between clusters of the first plurality of isolated node clusters, as all clusters are initially isolated, and the set of coordinating nodes (Fig. 5, between), transforming, the second dataset into a second plurality of isolated node clusters (by termination, based on changes to security or rules), each node cluster comprising a plurality of nodes (Fig. 5), connected by edges, generating one or more connections between clusters of the second plurality of isolated node clusters and the set of coordinating nodes” as recited in claim 1.
To conclude, this process of transforming is directed to first and second data sets, either in one operation (change in rules event), is understood to be repeated, based on any changes to the rules, the operation of dynamic.

SEE 0052, note associated node clusters 606a, 606b and 606c If the relationship between graph node cluster 606b and graph node cluster 606c were to be subsequently terminated (e.g., due to a change in rules for allowing linkage between graph node clusters, a change in security requirements, a change to the graph nodes within graph node cluster 606c, etc.), this will cause a new relationship between graph node cluster 606a and graph node cluster 606b.
SEE Fig. 5 for example
Therefore, based on 0052 and analysis above, there are, associated node clusters 606a, 606b and 606c, or representing, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the
application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 as being anticipated by FRIEDLANDER et al. (US 2014/0098101)
Regarding claim 1, FRIEDLANDER discloses, a method for analyzing data in a plurality of datasets, including a first and second datasets (see Clusters of Nodes, such as in Figs. 5-6), the method comprising: 
transforming (0052, or rule changes and/or 0068, user input), the first dataset into a plurality of isolated nodes clusters (reads, as initial creating), 

wherein node clusters can have a plurality of nodes connected by edges (0068), illustrated in Figs. 3-4, shows a cluster of nodes w/connecting edges, for a cluster, while Figs. 5-6, and illustrates connected clusters.
SEE 0068

Note, Fig. 1 w/Browser, users (0020, 0028), at interface
Text based or graphical, voice, gestural (or query input), the system accepts user selectable criteria (or query), see below

	Note user input to group, by entity (or a name), defined by, “job project, a same geographical area, a same hobby or sports activity, etc.)”…

	Note, data nodes (Fig. 3-4, with edges or links), can be grouped into graph node clusters (Figs. 2, 5, 6), with edges or links, as illustrated (as taught in 0068).

	Note the transforming (or grouping to node clusters), can also, be based on User Input or “any user-selected criteria”.
 [0068] As described above and stated in block 1208, multiple graph node clusters are defined from the graph nodes in the graph database. If the graph nodes are data nodes, then they can be grouped into graph node clusters any user-selected criteria, including but not limited to, the data nodes containing data that all relate to a particular job project, a same geographical area, a same hobby or sports activity, etc. In an embodiment in which the graph nodes are synthetic context-based objects, then (as described above) the graph node clusters may be grouped according to whether the synthetic context-based objects share a common non-contextual data object or a common context object.

SEE 0037, 0040-0043, 0048, 0053, 0065-0066, 0068-
[0037] In an embodiment in which the hierarchical database 202 is a graph database, such a graph database is a schema-less database in which data is organized as a set of nodes (objects) with properties (attributes or values). These nodes are linked to other nodes through graph node edges 206a-206i, which describe the relationship between two graph nodes. For example, if the graph nodes 204a-204j are data nodes, then graph node edge 206a may contain information the describes the data in graph node 204b as being a subset of the data found in graph node 204a. In another example, if the graph nodes 204a-204j are synthetic context-based objects (described below), then the graph node edges may describe shared (i.e., the same, equivalent, copies thereof, etc.) non-contextual data objects and/or shared (i.e., the same, equivalent, copies thereof, etc.) context objects between two synthetic context-based objects.

SEE Abstract, 0003-, 0047 identifying with a system of Fig. 1, a set of entities associated with the plurality of node clusters, 

o	identifying a set of entities associated with the first isolated nodes clusters (SEE such as Fig. 3)
generating, a node layer (or Layers in Fig. 5), based on at least a portion of the one or more datasets and 
a set of coordinating nodes (node clusters, w/links) generating, 
one or more connections (Edges, 514, 516, 518, 520), between the first set of nodes and the set of coordinating nodes (such as in Fig. 5),

SEE 0058, Figs. 2-12, connections or Edges (0003, 0008, 0037, 0041, 0051) or defining, relationships between (Edges) generating (Graphs), 
O	one or more connections between (or Edges) the set of coordinating nodes and a second set of nodes of the plurality of node clusters and 
responsive to a query, generating, first and second respective, results sets  
(See step 1212 and Displaying with Fig. 1, display 10 w/browser, 

O	distributed across the plurality of nodes based on connections between the set of coordinating nodes and one or more of the first set of nodes and the second set of nodes 



FRIEDLANDER based on the above further is deemed to teach as claimed, the examiner incorporates the arguments by reference herein.

	SEE ISOLATED Node, or nodes and/or Clusters, are populated first, and establish thereafter links or edges, or to make, “determination is made as to the relationship between”

[0051] Note that a cluster edge 612 describes a relationship between graph node cluster 606a and graph node cluster 606d, even though graph node cluster 606d is a null set. In one embodiment, cluster edge 612 is predefined, such that only graph nodes that meet the relational description found in cluster edge 612 are permitted to populate graph node cluster 606d. In another embodiment, however, the definition of cluster edge 612 is not established until graph node cluster 606d is populated with one or more graph nodes, at which time a determination is made as to the relationship between the graph nodes in graph node cluster 606a and graph node cluster 606d. This relationship is then presented in the cluster edge 612. Note further that edge can also be established in a hierarchical database (e.g., for cluster edge 518 shown in FIG. 5).

Regarding claim 2, of claim 1, FRIEDLANDER further discloses comprising: 
generating, a data access model (or Graph), interconnecting (see Edges), 
a first and second of isolated node clusters 
(See Fig. 5) and 0028 and abstract and 0068 (user input) and Abstract

Regarding claim 3, of claim 2, FRIEDLANDER further discloses, wherein generating the result set further comprises: selectively removing edges (0052, terminated, due to a change), connecting a first portion of nodes of the second plurality of isolated node clusters and set of nodes and the set of coordinating nodes, verifying the edges (0052, “based on”), within the data access model exclude edges connecting the first portion of nodes of the second set of nodes: and 
O	generating the result set (to display), responsive to the query, distributed across the first dataset and a second dataset 

[0052] Note that in one embodiment, the relationship described in the cluster edge is based not only the graph node clusters that it connects, but also on upstream/downstream connections. For example, consider cluster edge 608 between graph node cluster 606a and graph node cluster 606b. As depicted, graph node cluster 606b is also coupled to graph node cluster 606c via cluster edge 610. In one embodiment, this relationship is also described by cluster edge 608. If the relationship between graph node cluster 606b and graph node cluster 606c were to be subsequently terminated (e.g., due to a change in rules for allowing linkage between graph node clusters, a change in security requirements, a change to the graph nodes within graph node cluster 606c, etc.), this will cause a new relationship between graph node cluster 606a and graph node cluster 606b. In one embodiment, this change of relationship is simply reflected in the cluster edge 608. Thus, logic such as DNCMP 148 shown in FIG. 1 will dynamically adjust the information stored in and displayed by a particular cluster edge based on what upstream/downstream edges exist relative to a graph node cluster that is connected to that particular cluster edge. In another embodiment, however, this change of relationship is so severe that graph node cluster 606a and graph terminated by logic such as DNCMP 148.

Regarding claim 4, of claim 3, FRIEDLANDER further is deemed to teach, 
O	identifying presentation of the result set (see Fig. 1, Browser 146, w/148, w/node clusters), to a computing device (see Display 110), associated with the query, and based on presentation of the result set, reestablishing the edges (0068, User Input) connecting (see grouped), the first portion of nodes of the second plurality of isolated nodes and the set of coordinating nodes (or connected)
SEE 0052 and Displaying (Fig 12, step 1212), by access through the query generating results
Note the system is database based (SEE databases, abstract, 0002, 0005-) all access is understood is a query based access, such as use of a structured query language (or SQL) to access, store and update database data is a query process.

Regarding claim 5, of claim 3, FRIEDLANDER further is deemed to teach, wherein selectively removing the edges (0052, to Terminate), of the first portion of nodes comprises: 
a Change in the Rules, Security Requirements), the access permission corresponding to nodes of the second plurality of node clusters available to the query (to generate the resultant display of node clusters w/edges in Fig. 12), identifying, the first portion of nodes is excluded (see new relationship), from the access permission (see “were to be subsequently terminated”) and removing the edges (When Terminated), of the first portion of nodes prior to execution of the query (generate the display at Step 1212), by the data access model.
SEE 0070, & block 1212
[0070] As described in block 1212, a display of the graph database is then generated, showing the two graph node clusters and the cluster edge that logically couples the two graph node clusters (along with details of the relationship between the graph node clusters that the cluster edge logically couples). The process ends at terminator block 1214.


SEE claims 2-4 above and changes to security rules or requirements in 0052 and output results.
Regarding claim 6, of claim 1, FRIEDLANDER further is deemed to teach, wherein generating the result set (0065, 0070 and Fig. 12, Generate a Display at 1212)
identifying a field value within the query (see access steps 1204 to 1212, display and 0068), 
determining, a candidate match of a field associated with a node of the second plurality of isolated nodes clusters (see 0059), and selecting a value for the candidate match of the node of the second set of nodes for inclusion in the result set.
 
SEE 0068, User Input to group and Fig. 1, Browser and Database Cluster Management Program
Associated with, "ADJUST … to DISPLAYED", results set generations.
SEE 0052, "adjust the information stored by an edge"
"...Thus, logic such as DNCMP 148 shown in FIG. 1 will dynamically adjust the information stored in and displayed by a particular cluster edge based on what upstream/downstream edges exist (in a field), relative to a graph node cluster that is connected to that particular cluster edge..."

Note the scope of a field or fields are deemed to be, of a basic units of data storage (see above stored to the edge), accessed through query (or a question).

a canonical layer (Ordered), representing the set of entities (see Names above) associated with the first plurality of isolated node clusters (see Figs. 5-6), associated with data nodes (Figs. 3-4). 

Regarding claim 8, of claim 1, FRIEDLANDER further is deemed to teach, wherein generating the node layer further comprises: 
O	generating the set of coordinating nodes (linked) (Figs. 3-4), 
O	identifying features associated with edges (0047) connecting each coordinating node of the node layer (Fig. 5) with at least one node of the plurality of isolated node clusters; and 
O	for each coordinating node, populating features (to Edges), of the coordinating node with one or more features identified with a connected node (Edge) of the first plurality of isolated node clusters.
SEE 0037, 0048, 0049, 0066 and 0070-0071 and at least Fig. 5
Claims 9-20, as amended (system and medium), are deemed analyzed and discussed with respect to the method claims above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record Vincent F. Boccio whose telephone number is (571) 272-7373. The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158